Gaston, Judge,
We are of opinion that the Superior-Court did not err in quashing the indictment.
The law certainly has a great respect for the immunities of a man’s dwelling, but the law has not deemed it necessa*193ry for their protection to hold every direct injury to it an of-fence against the public. Many of these injuries are properly redressed as private wrongs, by actions at the instance of the person injured. The violent taking or withholding of the possession of a man’s house is indeed regarded as a public offence; and in an indictment for a forcible entry or de-tainer, the term maim forti, or with strong hand, being one used in statutes descriptive of the offence, is technically appropriate to designate the violence which is thus visited. In an indictment for a forcible entry it is not necessary to charge or to shew that the proprietor was in the house, or present: at the time of the violent dispossession. But we find no authority for the position that a mere trespass upon the dwelling house, short of a violent taking or withholding of the possession thereof, is per se an offence against the community, ' * ' If committed under such circumstances as necessarily involve a breach of the public peace, or have an immediate tendency to provoke it, then the act may rise from a private to a public wrong. But when prosecuted as a public wrong, the indict-of ment must shew it to be such, and therefore must charge the circumstances which give to it this character. The epithet “ with strong hand” cannot supply the want of the essential constituents of the offence. As connected with a mere trespass, it has no technical meaning, and amounts to no more than is expressed by the words force and arms. It does not imply the presence of the proprietor or of any of his family —nor that the act created, or had a tendency to create, terror or indignation — and therefore does not charge an actual breach, or such conduct as is tantamount to an actual breach, of the public peace. The judgment is affirmed.
June 1839
jn an ¡n(]¡ot_ j£¡Atb|,eor n“ u-y into a hooUTt is «¡hm^eorto sliow that ihe propri-b*„s ™ °tpl)a{jretsI^g the fo-se"siun.P°S"
Per Curiam. Judgment affirmed.